Citation Nr: 1526545	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-36 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for a low back strain prior to June 19, 2008, and a rating in excess of 10 percent thereafter.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 2003 until
January 2004.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008
decision by the Department of Veterans Affairs (VA) Regional Office (RO)
in St Petersburg, Florida, which granted service connection for a low back strain
and assigned an initial zero percent (i e, noncompensable) rating for this disability
retroactively effective from June 20, 2006, the date the Veteran had filed this claim.  Subsequently, the RO increased the rating to 10 percent effective from June 19, 2008.


FINDINGS OF FACT

1.  Prior to June 19, 2008, the Veteran's low back strain, was not manifested by forward flexion of the thoracolumbar spine limited to 85 degrees or less, combined range of motion of the thoracolumbar spine limited to 235 degrees or less; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

2.  From June 19, 2008, the Veteran's low back strain was not manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less; the combined range of motion of the spine limited to `120 degrees or less; muscle spasms; guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or symptomatology resulting in incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during a 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating, prior to June 19, 2008, for a low back strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243.

2.  The criteria for a rating in excess of 10 percent, from June 19, 2008, for a low back strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The claims folder does not reflect that the Veteran was provided with notice generally outlining his and VA's responsibilities in obtaining evidence in support of the claim, prior to it initially being adjudicated by the RO. While the Veteran may not have received notice prior to the initial adjudication of the claim in May 2008, the Veteran has not been prejudiced by such timing error as the claim was later readjudicated in an August 2008 and May 2009 rating decisions; as well as, in the May 2010 Supplemental Statement of the Case (SOC) and May 2012 Supplemental Statement of the Case (SSOC). In the rating decisions, SOC, and SSOC, VA described its reasons and bases for denying the claims. Consequently, the Board finds that the duty to notify and assist has been met.

VA also has a duty to assist the Veteran in the development of the claim. The claims file contains medical records, service treatment records (STRs), and correspondence. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Veteran was afforded VA examinations in November 2006, August 2008, and March 2012. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination obtained in this case is more than adequate, as it provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2014), see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2014). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id. § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Rating the Spine

The Veteran's service-connected low back strain, has been rated under Diagnostic Code 5237. 38 C.F.R. § 4.130 (2014). 

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2014).  Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Rating prior to June 19, 2008

A VA medical examination was obtained in November 2006. The VA examination reflected the Veteran's thoracolumbar had a forward flexion from 0 to 90 degrees, extension from 0 to over 30 degrees, lateral flexion on both right and left from 0 to over 30 degrees, and lateral rotation on both right and left 0 to over 30 degrees. The examination further noted the Veteran's range of motion as normal. Furthermore, the examination noted that on repetitive testing no limitation was due to painful motion, fatigue, weakness, or incoordination. Lastly, the examination noted the range of motion values were unchanged on repetitive testing.

A November 2006 x-ray report notes the Veteran's lumbar spine with no evidence of acute fracture or spondylolisthesis. Additionally, the report notes the Veteran's lumbar vertebral bodies, intervertebral disc spaces, and sacroiliac joints to be normal.

Since the evidence prior to June 19, 2008, does not reflect that the Veteran's low back strain demonstrated forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, a compensable rating is not warranted. 

Rating from to June 19, 2008

A VA medical examination was obtained in August 2008. The VA examination reflected the Veteran's thoracolumbar had a forward flexion from 0 to 70 degrees, extension from 0 to 30 degrees, lateral flexion on both right and left from 0 to 30 degrees, and lateral rotation on both right and left 0 to 30 degrees. The examination noted that on repetitive testing no limitation was due to painful motion, fatigue, weakness, or incoordination. Lastly, the examination noted the range of motion values were unchanged on repetitive testing.

In another VA medical examination was obtained in March 2012. The VA examination reflected the Veteran's thoracolumbar spine had a forward flexion from 0 to 70 degrees, with painful motion at 60 degrees, extension from 0 to 20 degrees, with painful motion at 15 degrees, right lateral flexion from 0 to 30 degrees, left lateral flexion from 0 to 25 degrees, and lateral rotation on both right and left 0 to 30 degrees. The examination noted the range of motion values were unchanged on repetitive testing. Furthermore, the examination reflects the Veteran's low back strain with localized tenderness or pain to palpation and no guarding or muscle spasms of the thoracolumbar spine. 

The claims folder does not reflect the Veteran with abnormal strength, muscle atrophy, signs or symptoms of radicular pain, ankylosis, or incapacitating episodes in connection with intervertebral disc syndrome.

Since the Veteran's thoracolumbar spine demonstrated a forward flexion greater than 60 degrees but not greater than 85 degrees, a rating exceeding 10 percent, from June 19, 2008, is not warranted under DC 5237. Additionally, a higher rating exceeding 10 percent is not warranted as the competent credible evidence does not indicate that the Veteran had unfavorable or favorable ankylosis in the entire spine, entire thoracolumbar spine, or entire cervical spine. Furthermore the claims folder does not indicate that the Veteran experienced an incapacitating episode for a total duration of at least two weeks during the last 12 months. For VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014).

The Board acknowledges the Veteran's statements in regard to pain and daily impairment his low back causes. However; the Board finds the objective medical evidence to be of more probative value in determining the functional impairment of his disability.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's low back strain are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's low back strain symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment solely due to his low back strain. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

1.  Entitlement to an initial compensable rating for a low back strain prior to June 19, 2008, is denied.

2.  Entitlement to an increased rating in excess of 10 percent disabling, from June 19, 2008, for a low back strain prior to June 19, 2008, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


